UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA,

                                     Plaintiff,
                                                                  DECISION AND ORDER
              v.                                                      16-CR-75-A

XIAOJIE SHUN a/k/a Lucy,
and LIZHONG SHEN a/k/a Tony,

                                     Defendant.


       In an Indictment returned on June 28, 2016, defendants Xiaojie Shun and

Lizhong Shen face one Count of conspiracy to defraud the United States in violation of

18 U.S.C. § 371, each face one distinct Count of tax perjury in violation of 26 U.S.C.

§ 7206(1), and defendant Shun faces a Count of tax obstruction in violation of 26

U.S.C. § 7212(a). The case was referred to Magistrate Judge Michael J. Roemer

pursuant to 28 U.S.C. § 636(b)(1) for pretrial proceedings.

       I. Motions to Suppress Defendants’ Statements. On April 10, 2019,

Magistrate Judge Roemer filed a Report and Recommendation (Dkt. No. 80) to

recommend that motions of defendant Shun and defendant Shen to suppress

statements (Dkt. Nos. 42, 44) be denied. Defendant Shun objected primarily on the

grounds that she was in custody and had not been given Miranda1 warnings before she

made certain statements to law enforcement, and that her statements were not

voluntary. Dkt. No. 84. Defendant Shen argued that statements he made to law


       1
           Miranda warnings are required to be given by law enforcement officers to ensure that
persons subjected to custodial interrogation are aware of their Fifth Amendment rights against
self-incrimination and to counsel. See Miranda v. Arizona, 384 U.S. 436, 487-79 (1966).
enforcement were not voluntary. Dkt. No. 86.

       Pursuant to 28 U.S.C. §636(b)(1), the Court must make a de novo determination

of the portions of a report and recommendation to which objections have been made.

After reviewing the submissions of the parties, having heard oral argument, and upon

de novo review, it is hereby

       ORDERED that the motions of defendant Shun and defendant Shen to suppress

statements (Dkt. Nos. 42, 44) are denied for the reasons stated in the Report and

Recommendation. Dkt. No. 80.

       II. Defendant Shen’s Motion to Dismiss. On May 30, 2019, Magistrate Judge

Roemer filed a Report and Recommendation (Dkt. No. 93) to recommend that

defendant Shen’s motion to dismiss the Indictment (Dkt. No. 79) be denied.

       The Court has carefully reviewed the Report and Recommendation, the record

in the case, and no objection having been filed, it is

       ORDERED, pursuant to 28 U.S.C. § 636(b)(1), and for the reasons set forth in

Magistrate Judge Roemer’s Report and Recommendation (Dkt. No. 93), defendant

Shen’s motion to dismiss the Indictment (Dkt. No. 79) is denied without prejudice to

the defendant’s right to seek to interpose at trial an affirmative defense of withdrawal

from the conspiracy.

       III. Defendants’ Motions for Bills of Particulars. Magistrate Judge Roemer

denied defendants’ motions for Bills of Particulars (Dkt. Nos. 40, 42) by Order dated

April 10, 2019. Dkt. No. 80, pp. 29-31. Defendant Shun and defendant Shen

appealed the denial of their motions. Dkt. Nos. 84, 86. After due consideration of the


                                            2
appeals and the Magistrate Judge’s Order by the standard of review of clearly

erroneous or contrary to law, 28 U.S.C. § 636(b)(1), the defendants’ appeals are

denied.

      Further, defendants’ supplemental requests (Dkt. Nos. 111, 112) that the Court

require the United States to adopt a bill of particulars prepared by the defendants to

moot the defendant’s appeal of the Magistrate Judge’s Order is denied.

      IV. Status Conference. The parties shall be prepared to set a date for a

change of plea or trial at the status conference that is scheduled for 9:00 a.m. on

October 16, 2019.

      IT IS ALL SO ORDERED.




                                         _s/Richard J. Arcara____________
                                         HONORABLE RICHARD J. ARCARA
                                         UNITED STATES DISTRICT COURT

Dated: September 13, 2019




                                           3
